Case: 20-20496     Document: 00516156428         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 6, 2022
                                  No. 20-20496                          Lyle W. Cayce
                                                                             Clerk

   Earnest J. Matthews,

                                                           Plaintiff—Appellant,

                                       versus

   John Francis Healey, Jr., Fort Bend County District Attorney;
   Troy Nehls, Fort Bend County Sheriff; Estate of Milton
   Wright, Former Fort Bend County Sheriff,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2978


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Earnest J. Matthews, Texas prisoner # 1191251, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s order
   dismissing as frivolous, under 28 U.S.C. § 1915(e)(2)(B), his lawsuit against



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20496      Document: 00516156428           Page: 2    Date Filed: 01/06/2022




                                     No. 20-20496


   former Fort Bend County District Attorney John Francis Healey, Jr., former
   Fort Bend County Sheriff Milton Wright, and Fort Bend County Sheriff
   Troy Nehls. In his complaint, Matthews alleged that the three failed to
   investigate or prosecute Matthews’s claims that a certain individual had
   sexually assaulted both him and young girls. The district court denied his IFP
   motion, certifying that his appeal was not taken in good faith.
          By moving to proceed IFP, Matthews is challenging the district
   court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). Our inquiry into an appellant’s good faith “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          Matthews reiterates certain factual allegations from his complaint, but
   he briefs no argument as to the reasons for the order of dismissal beyond
   vaguely asserting that his lawsuit raises issues of public importance. Likewise,
   Matthews provides no argument challenging the district court’s reasons for
   certifying that his appeal is not taken in good faith. Although we liberally
   construe briefs of pro se litigants, even pro se parties must brief the issues
   and reasonably comply with the requirements of the Federal Rules of
   Appellate Procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). By
   failing to point to any error in the district court’s decision, Matthews has
   abandoned a challenge to the certification decision and has failed to show that
   he will raise a nonfrivolous issue for appeal. See id.; Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Howard, 707 F.2d at
   220.
          Accordingly, the motion to proceed IFP on appeal is DENIED, and
   the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
   5th Cir. R. 42.2.




                                          2
Case: 20-20496      Document: 00516156428          Page: 3   Date Filed: 01/06/2022




                                    No. 20-20496


          The district court’s dismissal of the complaint as frivolous and the
   dismissal of this appeal as frivolous each count as a strike under § 1915. See
   § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996), abrogated
   in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537 (2015).
   Matthews is WARNED that if he accumulates three strikes, he may not
   proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                          3